DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 are pending and examined herein.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon which is a judicial exception without significantly more. 
Claim 1 recites a polypeptide, and at least one of the embodiment is a polypeptide having at least 95% amino acid sequence identity to “the polypeptide”—which is interpreted as the polypeptide as set forth in SEQ ID NO: 1, or 3.
As disclosed, both the polypeptides having the amino acid sequences of SEQ ID NO: 1 and 3 are product of nature—produced by naturally occurring microorganisms Spirulina subsalsa and Thermosynechococcus sp. NK55a, respectively (see Example 1). Therefore, claim 1 is directed to a product of nature which is a judicial exception.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Dependent claims 2-4 are also drawn to a polypeptide comprising an amino acid sequence with at least 95% identity with the amino acid sequence of “the polypeptide”. As discussed above, “the polypeptide” is interpreted to be the polypeptide as set forth in SEQ ID 
Claim 5 is drawn to a polynucleotide encoding the polypeptide of claim 1. For the reasons discussed above, this polynucleotide reads on the genomic DNA of naturally occurring microorganisms Spirulina subsalsa or Thermosynechococcus sp. NK55a, and is therefore a product of nature which is a judicial exception.
Claims 6 and 7 are drawn to a “recombinant vector” comprising the polynucleotide or a “recombinant cell” comprising the recombinant vector. However, the claims do not recite any additional elements in the “recombinant vector” besides the polynucleotide. Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 8 is drawn to a composition comprising the polypeptide. However, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claims 9-15 are drawn to the composition of claim 8. However, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Therefore, claims 1-15 are deemed to encompass a subject matter that is not distinguishable from a product of nature, therefore are rejected under 101 for being directed to a judicial exception. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4 are rejected as being indefinite for the recitation of “the polypeptide” in the last line of each claim. The claims each recite multiple instances of “a polypeptide”, explicitly or implicitly. Firstly,  “the polypeptide” could be the recited “a polypeptide” in the same clause (the last clause in each of the claims 1-4), therefore creating a circular scenario in which “a polypeptide” shares at least 95% identity with itself, failing to limit the recited “a polypeptide”. Secondly, it is unclear whether  “the polypeptide” is referring to a) the polypeptide having the amino acid sequence of SEQ ID NO: 1, or 3; b) any polypeptide having a different amino acid at the positions corresponding to the recited positions of the amino acid sequence of SEQ ID NO: 1 or 3 when compared with SEQ ID NO: 1, or 3; or c) the polypeptide of SEQ ID NO; 1 or 3 having the modification at one or more of the recited sites. In each of the cases, the clause “a polypeptide comprising an amino acid sequence with at least 95% identity with the amino acid sequence of the polypeptide” would encompass a different scope of polypeptides depends on how  “the polypeptide” is interpreted.
Dependent claims 5-23 are included in this rejection for their failure to correct the above deficiency of the base claims.

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 12-15 are dependent on claim 8. Claim 8 is drawn to a composition comprising a polypeptide, for conferring herbicide tolerant to a plant or algae. Claims 12-15 are drawn to the composition but reciting a limitation regarding the plant or algae comprising a second herbicide tolerance gene. This limitation, as disclosed or understood by persons skilled in the art, does not further limit or modify the composition of claim 8 regarding the composition and the polypeptide conferring tolerant to PPOX inhibitor herbicides. Therefore, claims 12-15 do no further limit the scope of claim 8. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aponte et al. ( Patent Application Publication Pub. No.: US 20160374339 A1, Pub. Date: Dec. 29, 2016).
Claims 1-4 are drawn to a polypeptide selected from the group consisting of a number of items, one of the item being: a polypeptide comprising an amino acid sequence with at least 95% identity with the amino acid sequence of the polypeptide. 
As discussed in the previous sections, it is unclear what “the polypeptide” is referring to. It is interpreted, as any of the instances of the word “polypeptide” is mentioned, including the one at the beginning of the quoted clause. Therefore, “a polypeptide” could be any polypeptide.
Dependent claims 5-23 are drawn to polynucleotide vectors encoding the polypeptide, host plant or algae comprising the vectors or the polypeptide, and methods of making and using the plant or algae in weed control.
Aponte discloses a wild-type a mutated protoporphyrinogen oxidase polypeptide resistant or tolerant to a PPO inhibiting herbicide (claim 1), transgenic plant comprising a vector encoding the PPOX polypeptide, method of weed control comprising applying PPO-inhibitor herbicide to the plant (claims 1-12); the transgenic plant comprising a second herbicide tolerance gene such as an EPSPS tolerant to glyphosate ([0063]) or the second herbicide applied with PPO herbicide together or sequentially ([0091]); an algae comprising the PPO polypeptide and method of treating with PPO-inhibitor herbicide and identifying tolerant or resistant algae ([0018]).
Therefore, the broadly interpreted claims are anticipated by the prior art.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Aponte et al. ( Patent Application Publication Pub. No.: US 20160374339 A1, Pub. Date: Dec. 29, 2016) in view of NCBI Reference Sequence: WP_017303635.1 (published 19-AUG-2015).
Claims 1-4 are drawn to a polypeptide comprising an amino acid sequence of modified SEQ ID NO: 1, wherein one or more amino acid residues selected from the group consisting of R85, F156, V160, A162, G163, V305, C307, F324, L327, L337, 1340, and F360 of the amino acid sequence of SEQ ID NO: 1 are respectively and independently deleted or substituted with an amino acid selected from the group consisting of M(Met), V(Val), I(Ile), T(Thr), L(Leu), C(Cys), A(Ala), S(Ser), F(Phe), P(Pro), W(Trp), N(Asn), Q(Gln), G(Gly), Y(Tyr), D(Asp), E(Glu), R(Arg), H(His), and K(Lys), which is different from the amino acid at the corresponding position of SEQ ID NO: 1.
Dependent claims 5-23 are drawn to polynucleotide vectors encoding the polypeptide, host plant or algae comprising the vectors or the polypeptide, and methods of making and using the plant or algae in weed control.
As discussed above, Aponte teaches a wild-type a mutated protoporphyrinogen oxidase polypeptide resistant or tolerant to a PPO inhibiting herbicide (claim 1), transgenic plant comprising a vector encoding the PPOX polypeptide, method of weed control comprising applying PPO-inhibitor herbicide to the plant (claims 1-12); the transgenic plant comprising a second herbicide tolerance gene such as an EPSPS tolerant to glyphosate ([0063]) or the second 
Aponte teaches a myriad of PPOX polypeptides from various plant, algae or microorganism species in SEQ ID NO: 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, 73, 74, 75, 76, 77, 78, 79,80, 81, 82, 83, 84, 85, 86, 87, 88, 89, 90,91, 92,93, 94, 95, 96, 97,98, 99, 100, 101, 102, 103, 104, 105, 106, 107, 108, 109, 110, 111, 112, 113, 114, 115, 116, or 117, and variants, derivatives, orthologues, paralogues or homologues thereof. Aponte teaches conserved amino acids at five positions that, when mutated, render the mutated PPOX resistant or tolerant to PPO-inhibiting herbicides (Table 2a).
Aponte does not teach the PPOX polypeptide having the wild type sequence of the instant SEQ ID NO: 1.
However, SEQ ID NO: 1 is known in the art as evidenced from the public record NCBI Reference Sequence: WP_017303635.1.
Therefore, it would have been obvious and within the scope of a person having ordinary skill in the art at the time of the instant filing to have applied the teachings of Aponte to the orthologues, paralogues or homologues of the disclosed PPOX, such as the one disclosed by NCBI Reference Sequence: WP_017303635.1 and arrived at the instantly claimed invention. Specifically, the sequence alignment of Aponte and the teachings of the mutation sites would have guided the PHOSITA to arrive at mutating the conserved amino acids at mutation sites 1-5 which are R85, A162, G163, L337, and F360 of the amino acid sequence of SEQ ID NO: 1 (see 
Therefore, the claimed invention as a whole is prima facie obvious in view of the combined teaching of the prior art.
; Sequence 84, Application US/15105270A
; Publication No. US20160374339A1
; GENERAL INFORMATION
;  APPLICANT: BASF SE
;  TITLE OF INVENTION: PLANTS HAVING INCREASED TOLERANCE TO HERBICIDES
;  FILE REFERENCE: PF76473
;  CURRENT APPLICATION NUMBER: US/15/105,270A
;  CURRENT FILING DATE: 2016-09-06
;  PRIOR APPLICATION NUMBER: US 61/917360
;  PRIOR FILING DATE: 2013-12-18
;  NUMBER OF SEQ ID NOS: 128
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 84
;  LENGTH: 485
;  TYPE: PRT
;  ORGANISM: Synechococcus spec
US-15-105-270A-84

  Query Match             48.2%;  Score 1153;  DB 16;  Length 485;
  Best Local Similarity   51.7%;  
  Matches  246;  Conservative   59;  Mismatches  147;  Indels   24;  Gaps    7;

Qy          5 LIVGAGISGLSAAHTLQK-------QQTQFLVTESQGRVGGNITTNRQGDYLWEEGPNSF 57
              :::|||||||: |  ||:            |: |:  |||| |:|  :  | ||||||||
Db         14 VVIGAGISGLTLAWRLQQGLSARGGSPQAVLLAEASSRVGGCISTQSKDGYRWEEGPNSF 73

Qy         58 APTEDLLRLAVEVGLKEDLVFADRRLPRFVYWNQQLHPVPMSPPAALKTQLLSEAGKWRA 117
               ||  || |  |||| : || || :|||::||   | |||:|| ||| ::|||  || ||
Db         74 TPTPALLNLIAEVGLTDQLVLADAKLPRYIYWEGALLPVPLSPAAALGSRLLSVGGKLRA 133

Qy        118 ALGALGFVGGLVGREEETVRQFFTRHLGTEVTERLVAPFVSGVYAGDVDQLSAQAAFRRV 177
                | ||||    |  |||||||| | ||:|| |||| || ||||||| ||||| ||| ||
Db        134 LQGLLGFVPPPPG-HEETVRQFFRRQLGSEVAERLVEPFTSGVYAGDPDQLSAVAAFPRV 192

Qy        178 FEFAQLGGGLAAGGILARRQAPPKAPPDPSL--PETKTGQLGSFREGLEMLPRAIA SQLG 235
                  :  | | || : | || |    | |:   |  | ||||: |:||: || |:| :||
Db        193 AGLEERYGSLFAGALQALRQRP---QPSPAAIQPPPKRGQLGNLRQGLQQLPEALAQKLG 249

Qy        236 DRLKLQWRLTHLEITPQQTYLAHFNTPDGPQQIATRTLILTTPAPITADLLKPLTPALHG 295

Db        250 DSLRLGWRALQLK-RAGELYWVGFETPEGSRWVAARQVVLALPAYEAAALLQELNPPASQ 308

Qy        296 VLKEIYYPPVACVVLAYPRAASARPLEGFGHLIPRNQGIRTLGTIWSSCLFPGRTPEGEH 355
              :| || ||||| | ||||: |  :|| ||||||||:||:|||||||:||||| | |:| |
Db        309 LLAEILYPPVAVVALAYPQEALPQPLRGFGHLIPRSQGLRTLGTIWASCLFPERAPQGYH 368

Qy        356 LLTNFIGGATD---------PGIAQLDPEEIAQAVHQDLCKILIRPEFTPKILAVRLWKQ 406
                 :|:|||||         | |  | ||| ||  | :| ::|:     |  |  ||| :
Db        369 SFLSFLGGATDAALARRRGIPPIPALSPEERAQIAHAELSQVLLTRRAEPVYLGERLWPR 428

Qy        407 AIPQYTLGHLQRLATLEQEL-SKFPGLHILANYTDGVALGDCVKRGVAVAQKIRSR 461
              ||||||||| ||:| ::  | |: ||: : ||| |||||||||:|  |:||:: |:
Db        429 AIPQYTLGHRQRIAQVQAHLASQTPGIWVCANYLDGVALGDCVRRAEALAQQLLSQ 484


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398.  The examiner can normally be reached on Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663